Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 19, 2022

                                     No. 04-22-00295-CR

                                      Joshua CASAREZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CR4739
                         Honorable Jefferson Moore, Judge Presiding


                                        ORDER
        The appellate record was complete on September 13, 2022, and we set Appellant’s brief
due on October 13, 2022. On September 20, 2022, a supplemental clerk’s record was filed, but
its contents did not justify resetting the appellate timetable.
        On October 17, 2022, Appellant filed a first motion for an extension of time to file the
brief until November 21, 2022.
       Appellant’s motion is GRANTED. Appellant’s brief is due on November 21, 2022. See
TEX. R. APP. P. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.


                                                    ________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court